IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

GLENN SULLIVAN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2658

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 5, 2014.

An appeal from the Circuit Court for Duval County.
Mark Hulsey, III, Judge.

Glenn Sullivan, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Lauren L. Brudnicki, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, MARSTILLER, and OSTERHAUS, JJ. CONCUR.